DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group A, in the reply filed on February 22, 2021 is acknowledged.  The traversal is on the ground(s) that the dependent claims in Group III contain all the limitations of the independent claim (claim 14) in Group II, and it would not be unduly burdensome to examine the subject matter of these claims.  This is not found persuasive because Group A does not require A microfluidic system, comprising: a first inlet configured to permit delivery of the biofluid to the acoustic separator; the acoustic separator, which is configured to sample at least a portion of the biofluid and direct the sampled biofluid to an outlet; a filter comprising a filter trap and configured to receive a portion of the biofluid other than the at the portion of the biofluid sampled by the acoustic separator, and to direct waste to the outlet; and a second inlet configured to direct wash fluid to particles of the biofluid that are trapped by the filter trap. Furthermore, Group A does not require a cartridge which includes a plurality of detection sites fluidically coupled with at least one port; and at least one valve communicated with the second inlet and configured to control flow into and out of the at least one port.  Thus, a different field of search is required to search the method of Group A as compared to system or assembly of Groups B and C. Neither Groups B nor C are drawn to introducing fluorescent bacteriophages or retaining target cells . The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 22, 2021.


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Holder et al., (CA 3019532 published Oct. 5, 2017; priority to March 28, 2016).
	The claims are drawn to a method for preparing and processing a sample, comprising: obtaining a sample including biofluid; purifying at least part of the sample via an acoustic separator using acoustophoresis; causing a portion of an output collected from the acoustic separator to flow through a filter; and flowing at least one reagent over target cells separated from the sample.

Holder et al., teach bacteria identification and antibiotic susceptibility profiling devices wherein the system can include an acoustic wave generator. The acoustic wave generator can be configured to generate a standing acoustic wave across the separator of the microfluidic cartridge [abstract and para. 0009]. The microfluidic cartridge can include an inlet that is configured to receive a sample. The sample can include bacterial cells and blood that includes plasma and a plurality of formed elements [para. 0006].  The bacterial cells can be separated from the sample by any of a number of particle separation procedures, including particle centrifugation, adhesion, acoustophoresis [para. 0095]. The system comprises: a microfluidic cartridge comprising: an inlet configured to receive a sample comprising bacterial cells and blood comprising plasma and a plurality of formed elements; a separator coupled with the inlet, the separator comprising a first outlet and a second outlet, the separator configured to flow the bacterial cells and the plasma into the first outlet 
The microfluidic cartridge can include the detection chambers. The detection chambers can include can be the incubation reservoir. For example, the sub-samples can remain within the incubation reservoir when viewed by the optical detector. The detection chamber can include a bacteria trap, such as a filter, that can entrap bacterial cells and enhance the detection of an amount of light detected by the optical detector as the bacterial cells are concentrated onto the bacteria trap [para. 0081].  The concentrator is coupled with the first outlet of the separator. The concentrator can include a first microfluidic channel that is separated from a second microfluidic channel by a permeable membrane or filter. The second microfluidic channel can have an inlet and an outlet through which a wash fluid is pumped. The bacterial cells exiting the separator can be captured on the membrane between the first microfluidic channel and the second microfluidic channel. The bacterial cells can be capture on the membrane when a pressure differential between the fluids flowing within the first microfluidic channel and the second microfluidic channel drives fluid from the first microfluidic channel into the second microfluidic channel. The membrane, having a pore size less than the size of the bacterial cells, captures the bacterial cells. The bacterial cells can be released from the membrane by reversing the pressure 
The microfluidic channels serve as an interface to the counter. The counter can be separate from the microfluidic cartridge, but the microfluidic cartridge can be machined such that the counter can be seated onto, or otherwise interface with, the microfluidic cartridge. The counter can count the number of bacterial cells passing through each of the microfluidic channels.. From the microfluidic channels, the samples can pass into a respective detection chamber. A phage cocktail reservoir can be coupled with each of the detection chambers. The phage cocktail reservoir can contain the RDB. The reservoir can contain an antibiotic. Fluids can be pumped into and out of the detection chambers and phage cocktail reservoirs through respective ports. One or more ports can be coupled with the inlets, outlet, and ports of the microfluidic cartridge [para. 0090]. 
Once the bacterial cells are separated from the blood, the system can introduce the RDBs into the system. The RDB can include one or more reporter genes. When the RDB (recombinant detector bacteriophage) comes into contact with a specified bacterial cell type, the RDB can infect the bacterial cells with the reporter gene. Once infected, the bacterial cells can then express the reporter gene. The system can detect a signal generated responsive to the expression of the reporter gene with an optical detector. The signal can include fluorescence signals generated in response to 
The method can also include receiving a test solution into the microfluidic cartridge (step 308). The test solution can include a RDB. The RDB can include one or more reporter genes. The reporter genes can generate luminescent proteins, fluorescent proteins, or chromatographic proteins. The test solution can be introduced into the incubation reservoirs containing each of the sub-samples. The bacterial cells in the incubation reservoirs are contacted with a given test solution in a manner that can enable the bacterial cells to be exposed to and come into contact with the bacteriophages in the test solution. For example, a RDB portion of the test solution can be stored within a phage cocktail reservoir coupled with the microfluidic cartridge. At a predetermined time the system can flow the test solution from the reservoir and into one of the incubation reservoirs. Upon contact, the RDBs can have an opportunity to attempt to recognize their corresponding bacteria types within the sub-sample. In the event that a RDB identifies its corresponding bacteria type in the sub-sample, the RDB can infect the bacteria and deliver the genetic reporter gene payload into the bacteria. At which point, the bacterial cell can begin synthesizing the reporter proteins [para. 0099].   In addition to growth medium reservoirs, a phage cocktail reservoir, an antibiotic solution reservoir, a lysis reagent reservoir, and a washer fluid reservoir can be coupled with each of the incubation reservoirs. The incubation reservoirs can each be coupled with reservoirs containing the same composition of fluids or with different compositions of fluid [para. 0080].   The environmental conditions within the incubation reservoir such as the temperature level, humidity level, and other conditions are controlled within the oC overnight. The bacteria begin to lyse due to the accumulation of the phage lysis protein, leading to the release of intracellular phage particles. The number of particles released per infected cell can be as high as 1000 or more. Lytic phage may be enumerated by a plaque assay. The assay is performed at a low enough concentration of phage such that each plaque arises from a single infectious phage [para. 0058]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of copending Application No. 16/452,191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is drawn to a method of separating target cells from non-target cells in a biofluid, comprising: pretreating the biofluid by introducing an additive to alter at least one of size of the target cells, size of the non-target cells, compressibility of the biofluid, compressibility of the target cells, compressibility of the non-target cells, aggregation potential of the target cells, and aggregation potential of the non-target cells, the additive comprising a cell activator; flowing the pretreated biofluid into an inlet of a 
	The instant claims are drawn to a method for preparing and processing a sample, comprising: obtaining a sample including biofluid; purifying at least part of the sample via an acoustic separator using acoustophoresis; causing a portion of an output collected from the acoustic separator to flow through a filter; and flowing at least one reagent over target cells separated from the sample.
	Thus both sets of claims obtain a biofluid sample; treat the sample, apply acoustic energy techniques; and flow the sample for separation; and they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claim 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, and 20-21 of copending Application No. 16/302,429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is drawn to a method of separating target cells from non-target cells in a biofluid, comprising: pretreating the biofluid by introducing an additive to alter at least one of size of the target cells, size of the non-target cells, compressibility of the biofluid, compressibility of the target cells, compressibility of the non-target cells, aggregation potential of the target cells, and aggregation potential of the non-target cells; flowing the 
	The instant claims are drawn to a method for preparing and processing a sample, comprising: obtaining a sample including biofluid; purifying at least part of the sample via an acoustic separator using acoustophoresis; causing a portion of an output collected from the acoustic separator to flow through a filter; and flowing at least one reagent over target cells separated from the sample.
	Thus both sets of claims obtain a biofluid sample; treat the sample, apply acoustic energy techniques; and flow the sample for separation; and they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
8.	No claims allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645